Per Curiam :
So far as the motion papers disclose, all of the witnesses material to the trial of the action- reside in the county of Suffolk. The cause, of action arose in that county, and it should be tried there. If the plaintiff chose to bring its action for so insignificant a claim in the Supreme Court, it must abide by its ordinary rules respecting the place of trial..... ■
On the papers .presented it was no answer to say that because of facilities for transportation it was as convenient for defendant’s witnesses, to come to the city of New- York as to go from their place of residence to the county seat of Suffolk county.
The order should be reversed, with ten dollars costs and disbursements, and the motion to change the place of trial from the county of New York to the county of Suffolk for the convenience of witnesses should be granted, with ten dollars costs.
. Present — Patterson, P. J., Ingraham, Laughlin, Clarke and Houghton, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, wfith ten dollars costs.